Title: From George Washington to Lund Washington, 25 December 1782
From: Washington, George
To: Washington, Lund


                        
                            Dear Lund,
                            Newburgh 25th Decr 1782.
                        
                        I approve of your conduct with respect to Dows Land and am very glad you have bought it whether I get
                            Dulany’s or not; as I have no idea of loosing by it if it will Rent for £120 ⅌ Ann.—which is more than the Virginia
                            Interest of the Sum given, though less than what I am to pay for the loan of it in this State. This circumstance,
                            independant of the desire I have to repay the Money borrowed in this State Makes it indispensably necessary to collect my
                            Rent—My debts—and to use every means possible to raise money to answer this purpose. I have already mentioned Robt
                                Alexander’s debt—he has not the smallest pretensions to further endulgence—& there may be
                            other debts (which do not strike me at this moment) the payment of which may be demanded with equal propriety. to enable
                            me to judge of this, I shall be obliged to you to send me a list of My Bonds—(I suppose Mr Custis took all his after the
                            settlement made by Colo. Mason—) the Sums for which they are given—and what Interest is due on them. I used, if I recollect
                            right to keep a list of the Ballances when I settled My Accn. if this is to be found in my Ledger, & no
                            alterations have taken place since, I wish to have a copy of this also.
                        As it does not appear that you had any notice from Mr Randolph (the Attorney General) to whom I had
                            committed the management of the business relative to the Affairs of Colo. Mercer & his Mortgagees—nor no authentic
                            information or proof of Mr Jno. Mercer’s having complied with the requisition of the Court respecting the security, I
                            think you acted with proper caution in withholding the Bonds—but as there can be no doubt of the decree and as I wish
                            very much to get quit of the business, it is my earnest desire that the Bonds and other Securities and Money (if any there
                            be) in your hands may be given up When he has done this, and upon the passing of a proper Receipt for them. An acct should
                            also be rendered of the money that has been received and how applied. that the produce of the Sales agreeably to my report
                            thereof to the Court May be accounted for. This is all the Decree requires of me, nor should I be willing to give up (more
                            than Copies of) the Sales and other Original Papers; depriving Myself thereby, if it should hereafter be found necessary,
                            of the only means by which a proper account of my transaction of this business could be rendered. The Attorney General has
                            been furnished with Copies of the Power of Attorney under which I acted. Accts of Sales in Berkeley—also of those in
                            Loudoun, with a Memorandum respecting the Latter & the purchaser;, from whom Mr Mercer conveniently can—if it is
                            necessary—obtain Copies at any time. The only Money that has ever passed through my hands was the Bills you sent me in
                            Jan. 7. 1780 for Intert of Loan Office certificates—amounting to 1392 Dollars which were sold in Phila. by Chs Petitt
                            Esqr.: at my request, and the money placed in the Virginia Funds agreeably to the request of James Mercer Esqr. I say this
                            from the information of Mr Petitt, who wrote me to this effect. the Bills sold at 35 for 1.
                        That you may be certain of pursuing a proper, and cautious conduct on this occasion, I have requested the
                            Attorney General, as you will see by the Inclosed Letter to him, left open for your perusal—& to be sealed & forwarded
                            immediately by Post—to give you his Sentiments. There should be a particular enumeration of the Bonds and other Papers
                            which are surrendered—a lumping receipt may be liable to exceptions from the generality of it, in case of disputes
                            hereafter.
                        If you purchase the Young horse belonging to the Estate of Mr Custis, I should be glad to get him; and shall
                            think it rather hard if so small a part of my Debt cannot be received by way of discount, when I am willing to forbear and
                            have not the smallest intention of putting the Estate to the least inconvenience to pay what it owes me. On this Subject I
                            wrote Mr Dandridge a Post or two ago; but if the Sale did really take place on the 20th agreeably to the advertisement, I
                            do not suppose the Letter reached him previous to it. I should have been well pleased to have got both the Horses; but
                            readily relinquished one that the produce of the Sale might be applied to the wants of the Estate.
                        I observe what you say respecting the Flowering Shrubs and other Ornamental Trees at the No. end of the
                            House—and as the locusts by the goodness of their growth may lay claim to an establishment there—I wish that the
                            aforementioned Shrubs & ornamental & curious trees may be planted at both ends that I may determine hereafter from
                            circumstances and appearances which shall be the grove, & which the Wilderness. It is easy to exterpate Trees from
                            any spot but time only can bring them to maturity.
                        In a drawer, in the Locker of the Desk which stands in my Study, you will find two small (fore) teeth; which
                            I beg of you to wrap up carefully, & send inclosed in your next Letter to me. I am positive I left them there, or
                            in the secret drawer in the locker of the same desk.
                        Mrs Washington & Myself are sorry to hear that Mrs Washington has been delivered of a dead Child, but
                            very glad to find she is so well after it. We have nothing New. & are beginning to be hard bound in Frost. I am
                            sincerely and Affectly Yrs
                        
                            Go: Washington
                        
                        
                            P.S. When the case will admit of it—The Trees & Flowering Shrubs that are transplanted to the
                                ends of the House have a better chance of living if taken from the open fields than the Woods—In the first case, they
                                have been more accustomed to bear drought & are hardier than those taken from the Woods Where Sun, Winds,
                                frost, nor drought has had much power on them. & besides are handsomer.
                        

                    